                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER


   JEREMIAH MYERS, and                              )
   CLARISSA MYERS,                                  )
                                                    )
         Plaintiffs,                                )
                                                    )   No. 4:18-cv-00039-TWP-SKL
   v.                                               )
                                                    )
   AJ CUNNINGHAM, CHARLIE WILDER,                   )
   Individually and as Police Chief for Tracy       )
   City, Tennessee, and TRACY CITY,                 )
   TENNESSEE,                                       )
                                                    )
         Defendants.                                )

                           JOINT MOTION TO CONTINUE AND
                       COMPLETE THE DEPOSITION OF TINA PRATER

         Come now the parties to this cause of action and jointly move this Honorable Court to

  continue the deposition of Tina Prater and allow the parties to complete Ms. Prater’s deposition on

  July 22, 2020. For cause, the parties state as follows:

         Pursuant to this Court’s Order [Doc. 118, PageID # 1039], the parties took Ms. Prater’s

  deposition on June 30, 2020 and followed all the COVID-19 safety precautions ordered by this

  Court. The deposition began at 10:00 a.m. and following several short breaks and a lengthier lunch

  break, shortly after 5:00 p.m. Ms. Prater announced that she was tired and would like to finish her

  deposition at a later date. At this point, counsel for the Plaintiffs had completed his questioning of

  Ms. Prater, counsel for A.J. Cunningham and Charlie Wilder had started his examination of Ms.

  Prater, and counsel for Tracy City had not yet had the opportunity to examine Ms. Prater.

         The parties consulted with Ms. Prater, the Court Reporter, the Videographer, and the venue

  for the deposition, and each agreed to hold July 22, 2020 for the purposes of completing the



                                                    1

Case 4:18-cv-00039-JEL-SKL Document 122 Filed 07/14/20 Page 1 of 5 PageID #: 1050
  deposition of Ms. Prater. Ms. Prater agreed that this date worked for her and she would be available

  on that date to complete her deposition. As with the prior deposition, and in keeping with this

  Court’s Order [Doc. 118], the parties jointly propose the following guidelines for the completion of

  Ms. Prater’s deposition:

         1.      The deposition will be completed on July 22, 2020 beginning at 10:00 a.m. at

                 Bridgewater Place, located at 205 Bridgewater Road, Knoxville, Tennessee 37923.

         2.       The only persons present will be the witness, the court reporter, the videographer,

                 Bryan Moseley for the Plaintiffs and W. Gerald Tidwell for the Defendants. The

                 parties and other attorneys in the case will be able to view the deposition on Zoom

                 from a different conference room at Bridgewater Place. Since Mr. Pilkington and

                 Ms. Taylor represent Tracy City, they will conduct any questioning via zoom.

         3.      The persons present in-person will practice social distancing and wear masks.

         4.      All persons attending the deposition must be screened for COVID-19 symptoms

                 prior to entering the conference room. Any person who screens positive for a fever

                 greater than 100.4 degrees Fahrenheit or who presents with cough, shortness of

                 breath, fatigue, muscle or body aches, headache, loss of taste or smell, sore throat,

                 congestion or runny nose, nausea or vomiting, or diarrhea may not attend the

                 deposition in person and must attend the deposition by video teleconference.

         5.      The parties must provide Ms. Prater with a mask, gloves, and alcohol-based hand

                 sanitizer.

         6.      All persons attending the deposition in person must wear a face mask at all times,

                 including while speaking.




                                                   2

Case 4:18-cv-00039-JEL-SKL Document 122 Filed 07/14/20 Page 2 of 5 PageID #: 1051
         7.     Other than for the purpose of transferring documents between persons, all persons

                present at the deposition must remain at least six feet apart from one another.

         Counsel respectfully requests that this Court continue Ms. Prater’s deposition and allow

  the parties to complete Ms. Prater’s deposition on July 22, 2020, subject to the precautionary

  measures set out in the Motion and in the Court’s previous Order [Doc. 118].

         RESPECTFULLY submitted this 14th day of July, 2020.

                                                      MOSELEY & MOSELEY


                                                  by: /s/James Bryan Moseley (w/permission)
                                                      James Bryan Moseley, BPR # 21236
                                                      237 Castlewood Drive, Suite D
                                                      Murfreesboro, TN 37129-5166
                                                      (615) 254-0140
                                                      bryan.moseley@moseleylawfirm.com
                                                      Attorney for Plaintiffs


                                                      BULLOCH, FLY, HORNSBY & EVANS


                                                  by: /s/Heather G. Parker (w/permission)
                                                      Heather G. Parker, BPR # 30293
                                                      Luke A. Evans, BPR # 23620
                                                      302 N. Spring Street
                                                      P.O. Box 398
                                                      Murfreesboro, Tennessee 37133
                                                      (615) 896-4154 (Telephone)
                                                      (615) 896-4152 (Facsimile)
                                                      heatherparker@bfhelaw.com
                                                      lukeevans@bfhelaw.com
                                                      Attorneys for Plaintiffs




                                                  3

Case 4:18-cv-00039-JEL-SKL Document 122 Filed 07/14/20 Page 3 of 5 PageID #: 1052
                                            TIDWELL & ASSOCIATES, P.C.


                                        by: /s/W. Gerald Tidwell, Jr. (w/permission)
                                            W. Gerald Tidwell, Jr., BPR #10136
                                            1810 McCallie Ave.
                                            P.O. Box 4369
                                            Chattanooga, TN 37405
                                            (423) 602-7511 (Telephone)
                                            (423) 602-7515 (Facsimile)
                                            wgt@tidwellandassociates.com
                                            Attorney for Defendants A.J. Cunningham
                                            and Charlie Wilder


                                            FARRAR & BATES, LLP


                                        by: /s/Mark E. McGrady (w/permission)
                                            Mark E. McGrady, BPR # 30026
                                            211 7th Ave. North, Ste. 500
                                            Nashville, TN 37219
                                            (615) 254-3060 (Telephone)
                                            (615) 254-9835 (Facsimile)
                                            mark.mcgrady@farrar-bates.com
                                            Attorney for Defendants A.J. Cunningham
                                            and Charlie Wilder


                                            WATSON, ROACH, BATSON
                                            & LAUDERBACK, P.L.C.


                                        by: /s/ Emily C. Taylor____________
                                            Emily C. Taylor, BPR # 27157
                                            Dan R. Pilkington, BPR # 24660
                                            900 South Gay Street
                                            1500 Riverview Tower
                                            P.O. Box 131
                                            Knoxville, TN 37901
                                            (865) 637-1700 (Telephone)
                                            (865) 525-2514 (Facsimile)
                                            etaylor@watsonroach.com
                                            dpilkington@watsonroach.com
                                            Attorneys for Defendant Tracy City,
                                            Tennessee

                                        4

Case 4:18-cv-00039-JEL-SKL Document 122 Filed 07/14/20 Page 4 of 5 PageID #: 1053
                                   CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
  will be sent by operation of the Court's electronic filing system to all parties indicated on the
  electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may access
  this filing through the Court's electronic filing system:

                                           Bryan Moseley
                                        Moseley and Moseley
                                    237 Castlewood Drive, Suite D
                                    Murfreesboro, Tennessee 37129

                                      Heather G. Parker
                                        Luke A. Evans
                              BULLOCH, FLY, HORNSBY & EVANS
                                     302 N. Spring Street
                                         P.O. Box 398
                                 Murfreesboro, TN 37133-0398

                                          Mark E. McGrady
                                        FARRAR & BATES
                                      211 7th Ave N. Suite 500
                                   Nashville, Tennessee 37219-1823

                                     W. Gerald (Jerry) Tidwell, Jr.
                                           P.O. Box 4369
                                       Chattanooga, TN 37405

         The witness, Tina Prater, has been served with this document by U.S. Mail, postage
  prepaid, at the following address.

                                              Tina Prater
                                           162 Orchard Road
                                            Apartment #13
                                          Kingston, TN 37763

         Dated this 14th day of July, 2020.

                                         By:     /s/ Emily C. Taylor
                                                 EMILY C. TAYLOR, BPR NO. 27157
                                                 WATSON, ROACH, BATSON,
                                                 & LAUDERBACK, P.L.C.
                                                 P.O. Box 131
                                                 Knoxville, Tennessee 37901-0131
                                                 (865) 637-1700
                                                 Attorney for Defendant Tracy City

                                                    5

Case 4:18-cv-00039-JEL-SKL Document 122 Filed 07/14/20 Page 5 of 5 PageID #: 1054
